Citation Nr: 1128694	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lung disorder.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970 and has additional periods of inactive duty training with the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  The May 2009 rating decision denied reopening the Veteran's claims for entitlement to service connection for PTSD, a lung disorder, and a right knee disorder and entitlement to service connection for hearing loss and tinnitus.  

The issues of entitlement to service connection for hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2001 rating decision denied the Veteran's request for entitlement to service connection for a lung disorder and a right knee disorder.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.  

2.  The evidence associated with the claims file subsequent to the November 2001 denial does not relate to an unestablished fact necessary to substantiate the claim for service connection for a lung disorder and does not raise a reasonable possibility of substantiating the claim.  

3.  The evidence associated with the claims file subsequent to the November 2001 denial does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder and does not raise a reasonable possibility of substantiating the claim.  

4.  A June 2005 rating decision denied the Veteran's request for entitlement to service connection for PTSD.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.  

5.  Evidence associated with the claims file after the last final denial in June 2005 is new evidence, and when considered with the previous evidence of record, it relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for PTSD.

6.  The competent evidence demonstrates that the Veteran's PTSD is related to a verified stressor that he experienced while on active duty service.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  

2.  The evidence received since the November 2001 rating decision is not new and material, and the requirements to reopen the Veteran's claim of entitlement to service connection for a lung disorder have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2010).    

3.  The evidence received since the November 2001 rating decision is not new and material, and the requirements to reopen the Veteran's claim of entitlement to service connection for a right knee disorder have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2010).

4.  The June 2005 rating decision is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  

5.  New and material evidence has been received since the June 2005 prior final rating decision, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

6.  PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2009); Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in March 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The March 2009 letter provided this notice to the Veteran.

With respect to the Veteran's request to reopen previously disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.  The Board notes that this information was provided in the March 2009 letter.

The Board observes that the March 2009 letter was sent to the Veteran prior to the May 2009 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in these letters complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010), Kent, supra., and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  After a review of the record, the Board finds that an examination is not necessary with regard to the claims for entitlement to service connection for a lung disorder and a right knee disorder.  There is no duty to provide an examination until after a claim has been reopened.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.).  

As the Board's decision herein to reopen the claim of entitlement to service connection for PTSD and grant the claim for service connection for PTSD is a full grant of the benefits sought on appeal, no further action is required, with regard to these issues, to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008)) and the implementing regulations.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  New and Material-Lung Disorder and Right Knee Disorder

The Board notes that the Veteran's current claims for entitlement to service connection for a lung disorder and a right knee disorder are based upon the same factual basis as his original claims of entitlement to service connection for a lung disorder and a right knee disorder, which were denied, initially, in a November 2001 RO decision.  As such, it is appropriate for the Board to consider these claims as a request to reopen the previously denied claims.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002). However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2010), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

At the time of the prior final denial in this matter, as issued in a November 2001 RO rating decision, the evidence under consideration consisted of the Veteran's service treatment records from November 1967 to October 1970, private treatment reports from St. Francis Hospital dating from August 1994 to November 1999, additional private treatment notes dating from October 1999 to June 2000, an October 2000 letter from a private attorney regarding asbestosis screening, an August 2001 response regarding the Veteran's asbestos exposure during active duty, and pulmonary lab reports dating from October 1998 to January 2001.  The Veteran did not appeal this decision, and the November 2001 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2007); 38 C.F.R. § 20.1103 (2010).  

The November 2001 rating decision indicated that the basis for the RO's denial of the claim for service connection for a right knee disorder was that while there was evidence that the Veteran sought medical care for a right knee injury during active duty service, there was no diagnosis of a chronic knee disability and no evidence of a current diagnosis at the time of the November 2001 rating decision.  With regard to the issue of entitlement to service connection for a lung disorder, the November 2001 rating decision indicated that the basis for the RO's denial was that while there was possible minimal exposure during active duty and the Veteran had a current disability, there was no evidence linking any current disability with asbestos exposure during active duty.  

In February 2009, the Veteran filed to reopen his claims for entitlement to service connection for a lung disorder and a right knee disorder.  A May 2009 RO rating decision denied the Veteran's application to reopen the claims due to lack of new and material evidence.  The Veteran was again notified of his appellate rights, and perfected an appeal of this issue.  Pertinent new evidence received prior to and since the May 2009 rating decision includes the evidence previously of record as well as the Veteran's service personnel file, VA treatment reports dating from November 2004 to February 2010, letters in support dating November 2002, February 2009, March 2009, and April 2009, a letter from the Veteran's representative dated February 2009, and a letter from a private attorney dated November 2002.   

The Board has carefully reviewed the newly submitted evidence.  And while such evidence is considered new, it is not material.  More specifically, it does not relate to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for a lung disorder or a right knee disorder.  In this regard the Board notes that the November 2002 letter from a private attorney pertains to the Veteran's lung disorder in that it is regarding the scheduling of a asbestosis screening, however it does not address the etiology of the Veteran's lung disorder.  Other than VA treatment records that note the Veteran's diagnosed lung disorder, there is no other new evidence pertaining to the Veteran's claim for service connection for a lung disorder.  With regard to the Veteran's claim for service connection for a right knee disorder, the Board notes that the VA treatment records indicate that the Veteran has pain in his right knee as well as problems with his right hip and an acute wound to his lower right leg.  There is, however, no evidence that the Veteran has a current diagnosis of a chronic right knee disorder that is linked to his active duty service.  With respect to both claims, the Board notes that service personnel records have been added to the record.  Although these records are "new" insofar as they were not of record at the time of the RO's prior denial, the records do not reference the Veteran's lung or right knee conditions, and therefore cannot be considered "material."  Since the Veteran's service personnel records do not pertain to the Veteran's claimed lung or right knee disorders, the records are not "relevant" and cannot be used to reconsider the Veteran's claims under 38 C.F.R. § 3.156(c) (2010).  

The Board acknowledges that new medical evidence was obtained in regards to the Veteran's claim for a right knee disorder.  Additionally the Board acknowledges that new evidence was obtained with respect to the Veteran's claim for a lung disorder, specifically the November 2002 letter from the private attorney regarding asbestosis screening.  The Board finds that this evidence is new as it has not been previously considered.  However, as noted above, the evidence, while new, is not material.  In this regard the Board notes that in order to be material, any new evidence produced with regard to the claim for a right knee disorder would have to demonstrate that the Veteran has a current diagnosis of a chronic right knee disorder.  With regard to the Veteran's claim for a lung disorder, the evidence would have to demonstrate that the Veteran's lung disorder is etiologically related to active duty service or exposure to asbestos therein.  As the new evidence produced fails to demonstrate a current diagnosis with regard to the Veteran's right knee or an etiological opinion linking the Veteran's current lung disorder to his active duty service or exposure to asbestos during active duty service, the Board finds that the new evidence provided by the Veteran does not meet the above requirement and therefore cannot be considered material.

In light of the above, the Board finds that the evidence obtained in conjunction with the Veteran's request to reopen his previously disallowed claims, while new, is not material.  In this regard, none of the evidence associated with the record since the November 2001 RO decision demonstrates that the Veteran's lung disorder is etiologically related to his active duty service or exposure to asbestos therein, or that the Veteran has a chronic right knee disorder.  Since none of this newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claims, his request to reopen the previously disallowed claims of entitlement to service connection for a lung disorder and a right knee disorder are denied.  38 C.F.R. § 3.156(a).

II.  New and Material--PTSD

The Board finds that the Veteran's claim for entitlement to service connection for PTSD is based upon the same factual basis as his original claim of entitlement to service connection for PTSD which was denied, initially, in a June 2005 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2010), "new and material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The Veteran's initial claim of entitlement to service connection for PTSD was denied by RO rating decision dated June 2005.  At the time of the initial final denial in this matter, the evidence under consideration consisted of the Veteran's service treatment records dating from November 1967 to October 1970; service personnel records dating from August 1967 to December 1973; and a July 2004 statement in support of the claim.  The June 2005 rating decision indicated that the basis for the RO's denial was a lack of a verifiable stressor.  The Veteran did not timely appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

In February 2009, the Veteran filed to reopen his claim for entitlement to service connection for PTSD.  The May 2009 rating decision denied the Veteran's claim on the basis that there was no evidence that the Veteran's PTSD was incurred in or was aggravated by service.  The Board notes that the rating decision also denied the request to reopen the Veteran's claim for PTSD because there was no evidence that the Veteran had been diagnosed with PTSD, however, the record clearly indicates that the Veteran was diagnosed with PTSD in March 2004 by a VA psychiatrist.  At the time of the May 2009 denial the evidence of record pertaining to the issue of service connection for PTSD consisted of the evidence previously listed, and various statements in support.  Subsequent to the May 2009 RO rating decision additional evidence was submitted.  In this regard the Board notes that a VA treatment record dated February 2002, which was not previously of record, providing a diagnosis of PTSD, a November 2010 VA treatment note providing a link between the Veteran's PTSD and his service in Vietnam, a June 2010 letter from the Joint Services Records Research Center (JSRRC) confirming the Veteran's stressor, and a November 2010 letter from the Veteran's attorney discussing the new evidence. 

The Board finds that the new evidence, which provides a current diagnosis of PTSD, information allowing for concession of the stressor, and a link between the Veteran's diagnosed PTSD and his service in Vietnam, addresses unestablished facts necessary to substantiate a claim.  Therefore, presuming the credibility of the evidence received, the evidence discussed above is considered new and material.  See Justus, supra.  After careful consideration, the Board concludes that this newly received evidence relates to an unestablished fact necessary to substantiate the Veteran's claim; thus, it is material.  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for PTSD should be granted.  38 C.F.R. § 3.156(a) (2010).


III.  Service Connection--PTSD

Having granted the reopening of the Veteran's claim for entitlement to service connection for PTSD, the Board will now address the claim for service connection on its merits.  

In general, as noted above, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a) (2010).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record reflects that the Veteran does not have the requisite medical expertise to diagnose his claimed disorder or render a competent medical opinion regarding its cause.  Thus, competent medical evidence showing that his claimed disorder is related to service is required.

In addition to the general rules of service connection, as noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror." DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a PTSD diagnosis will vary depending upon whether the Veteran engaged in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat requires that the Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or written statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) (wherein the Court stated, "If the Veteran engaged in combat, his/her lay testimony regarding stressors will be accepted as conclusive evidence of the presence of in-service stressors").  If, however, the Veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.

Additionally, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear and hostile military or terrorist activity" means that a "Veteran experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others,..., and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.  Initially the Board notes that the Veteran has been diagnosed with PTSD.  In this regard the Veteran was diagnosed with PTSD as early as February 2002 by a VA staff psychiatrist.  In the February 2002 VA treatment report, the VA psychiatrist noted that the Veteran complained of a depressed mood, poor concentration, poor sleep, hopelessness, nightmares, intrusive thoughts, isolation, and panic attacks.  The examiner diagnosed the Veteran with PTSD.  

The evidence of record indicates that the Veteran served aboard the USS Hoel (DDG-13) during its Western Pacific (WESTPAC) deployment from October 1969 to March 1970.  The Veteran has also been authorized to wear the Vietnam Service Medal and the Vietnam Campaign Medal with device.  Service personnel records also indicate that the Veteran was entitled to hostile fire pay from October 1969 to February 1970.  With regard to the claimed stressors, the Veteran contends that while he was serving aboard the USS Hoel (DDG-13), a projectile exploded in the forward gun mount during the first two weeks of November 1969.  When the explosion occurred, the Veteran believed that the ship was under attack as debris from the explosion went down three decks.  The Veteran noted additional stressors that occurred while the ship was in Da Nang Harbor and in the Mekong Delta.  The Board notes that the Veteran's military occupational specialty (MOS) while serving aboard the USS Hoel (DDG-13) was that of a cook.  It is noted in a February 2002 VA treatment report that the Veteran remembered the gun mount explosion and that he was scared for his life while serving in Da Nang Harbor.  

In a November 2010 VA treatment note, the VA staff psychiatrist that diagnosed the Veteran in February 2002 noted the Veteran's stressors from previous treatment and diagnosed the Veteran with PTSD due to service in Vietnam.  

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD conforming to the DSM-IV criteria.  Additionally, the above evidence demonstrates that his current PTSD symptoms are directly linked to the incidents described by the Veteran during a February 2002 VA psychological examination. As such, the Board finds that there is a competent nexus opinion of record.  The remaining element of the Veteran's PTSD claim is credible supporting evidence that the claimed in-service stressor(s) occurred.  See 38 C.F.R. § 3.304(f).

With regard to the claimed stressor of a gun mount explosion on the USS Hoel (DDG-13), the Board notes a June 2010 letter from JSRRC which stated that upon review of deck logs from November 1-8, 1969, the occurrence of a gunbore explosion which destroyed Gun mount 51's (MT-51) gun barrel causing fragmentation holes in the main deck and overhead in compartment 2-23-0-L was confirmed.  The letter further notes that lifelines were missing, the fire main and constant steam lines were ruptured, electrical cables were severed, vent systems were damaged, and five Sailors were wounded from fragmentation.  Following this event the ship got underway and anchored in Da Nang Harbor.  The Board notes that a Formal Finding regarding the verification of this stressor has not been issued as the evidence confirming the stressor was not reviewed by the RO.  However, a waiver was signed allowing for the Board to consider the evidence without RO review.  See November 2010 letter from the Veteran's attorney.

With consideration of all of the above, the Board finds that the record supports the Veteran's claim of service connection for PTSD.  In this respect, the Board notes that the Veteran is currently diagnosed with PTSD, has a verified stressor, and medical evidence linking his diagnosed PTSD with the verified stressor. 

Alternatively, the events described by the Veteran, if credible, are consistent with a stressor based on "fear of hostile military activity" as defined above.  In the instant case, the Board observes that in the February 2002 VA treatment report it is noted that the Veteran stated that he was scared for his life while serving in Da Nang Harbor and he still has nightmares associated with his experiences there.  Absent clear and convincing evidence to the contrary, the Board finds the Veteran's lay assertions regarding participating in an event that involved the threatened death of him and others to be credible.  Given that this Veteran's stressor is based on "fear of hostile military or terrorist activity," as defined by 38 C.F.R. § 3.304(f)(3) (as amended), the critical element of this PTSD claim is whether he has been diagnosed with PTSD by a VA or VA contracted psychiatrist or psychologist based on the stressor.  See 75 Fed. Reg. at 39,852.

As noted above, the Veteran was evaluated by a VA psychiatrist in February 2002, who rendered a diagnosis of PTSD based on the stressor outlined above.  As such, based on the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD from a VA psychiatrist.  Moreover, this diagnosis is the result of a stressor that is based on "fear of hostile military activity" as defined by the amended regulations.  Under these circumstances, service connection is warranted for PTSD. 38 C.F.R. § 3.304(f) (2009); 75 Fed. Reg. 39,843; 75 Fed. Reg. 41,092.

Under the above circumstances, the Board finds that the evidence supports the Veteran's claim of service connection for PTSD.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for a lung disorder is denied.

New and material evidence not having been received, the claim of entitlement to service connection for a right knee disorder is denied.

New and material evidence having been received, the claim of entitlement to service connection for PTSD, is reopened, and service connection for PTSD is granted.  


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issues of entitlement to service connection for hearing loss and tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service. 

The Veteran contends that he should be service connected for his hearing loss and tinnitus because he was subjected to the acoustic trauma while serving aboard the USS Hoel (DDG-13) during active duty service in the Navy.  Specifically the Veteran was subjected to acoustic trauma during combat situations and an explosion aboard the USS Hoel (DDG-13).  The Veteran's service treatment records, specifically the January 1969 entrance examination for active duty and the October 1970 exit examination provide an audiological evaluation of 15/15 on the whispered voice test.  The Board notes, however, that the report of medical history that accompanied the January 1969 active duty entrance examination noted ear trouble.  The Veteran entered the Navy Reserve in November 1967.  The November 1967 entrance examination also noted a hearing evaluation of 15/15 on the whispered voice test.  However, the accompanying report of medical history did not contain a complaint regarding ear problems.  The Board acknowledges that there is no evidence that the Veteran has been diagnosed with hearing loss or tinnitus as there is no evidence that the Veteran has been afforded an audiological examination.

The Board acknowledges that there is no evidence that the Veteran had hearing loss while on active duty.  The Board observes, however, for the record that the whispered and spoken voice hearing test is not necessarily sufficiently sensitive to rule out the presence of a high frequency impairment.  See Godfrey v. Brown, 8 Vet. App. 113 (1995) (the Board conceded that the whispered voice test "cannot detect hearing loss with anywhere near the precision of an audiogram").  Moreover, the Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

With regard to a current diagnosis, the Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  With regard to hearing loss and tinnitus, the Board notes that the Veteran is competent to attest to hearing problems and ringing in his ears.  The Court has determined that, particularly with respect to claims for tinnitus, the Veteran is competent to report the existence of tinnitus and present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this instance, the Board notes that the Veteran claims that he has had hearing problems, to include ringing in his ears, as a result of his active duty service.  It is noted that the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  The Board has determined that the statements of the Veteran to the effect that he was exposed to acoustic trauma while serving aboard the USS Hoel (DDG-13), specifically explosive and combat noises, and consequently suffered from hearing loss and tinnitus as a result, are competent and credible.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA audiological examination is necessary to determine if the Veteran has hearing loss and/or tinnitus that is related to acoustic trauma experienced while on active duty service.  

The requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, when forming an opinion.  If the aforementioned is the basis, or crux, of the examiner's rationale, the opinion would be inadequate on which to base a decision.  The examiner is directed to note the Veteran's claims of exposure to acoustic trauma during service.  The examiner should discuss the presence of in-service noise exposure, the Veteran's entrance and exit audiograms, and any lay statements of record from the Veteran, when forming an opinion as to the etiology of any current diagnosis of hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should address whether or not the Veteran's current hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2. The Veteran should be afforded an appropriate VA examination to determine the etiology of the Veteran's claimed tinnitus.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should address whether or not the Veteran's tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to his military service.  The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

3. After any additional notification and/or development that the RO deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


